EXHIBIT 10.3


FIRST AMENDMENT TO AGREEMENT

This First Amendment to Agreement (this “First Amendment”) is made and entered
into this 10th day of August, 2006, to be effective as of July 1, 2006, by and
among THINK PARTNERSHIP, INC., f/k/a CGI HOLDING CORPORATION, a Nevada
corporation (“THK”), THK, LLC, a Delaware limited liability company and wholly
owned subsidiary of THK (“THK LLC”), and BRADY WHITTINGHAM (“Whittingham”),
DAVID NELSON (“Nelson”), and ROBERT SEOLAS (“Seolas” and, together with
Whittingham and Nelson, the “Shareholders”).  THK, THK LLC, and the Shareholders
are also referred to herein each, individually, as a “Party” and, collectively,
as the “Parties.”

WITNESSETH:

WHEREAS, the Parties previously entered into an Agreement and Plan of Merger and
Reorganization, dated April 27, 2006, (the “Agreement”) whereby iLead
Acquisition Sub, Inc., a wholly owned subsidiary of THK, merged into iLead
Media, Inc. (“iLead”), a Utah corporation owned by the Shareholders (the
“Merger”).  Thereafter, iLead, as the surviving corporation after the Merger,
merged into THK LLC (the “Final Merger”) with THK LLC being the surviving
corporation after the Final Merger.

WHEREAS, by virtue of the Merger, each share of common stock of iLead owned by
the Shareholders was converted into the right to receive certain Cash
Consideration, Stock Consideration, an Earnout Payment (if any), and an Addition
Cash Payment (if any) as defined in the Agreement.

WHEREAS, the Parties desire to enter into this First Amendment to modify the
terms of the Agreement with respect to the Earnout Payment and the Additional
Cash Payment.

NOW THEREFORE, for the reasons described above, in consideration of the promises
and the mutual covenants and representations herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, the Parties hereby agree as follows:

AGREEMENT:

1.                                       Capitalized Terms.  All capitalized
terms used, but not defined, in this First Amendment shall have the meanings set
forth in the Agreement.

2                                          Additional Definitions.  The
following terms are hereby added to the Definitions set forth in Article I of
the Agreement and shall have the meanings set forth below:

“Consolidated EBITDA” means with respect to any period, the consolidated
earnings from operations of THK and its subsidiaries, other than Morex Marketing
Group, LLC, before interest, taxes, depreciation and amortization.  Except as
expressly provided herein, EBITDA shall be applied consistently throughout the
Measurement Periods and consistently with the twelve month period immediately
preceding the Measurement Periods.


--------------------------------------------------------------------------------




“Change of Control of THK” means (1) a merger, reorganization or other business
combination in which THK is a party if immediately following the transaction, a
majority of the common stock of THK (or any successor by merger to THK) is held
by Persons who were not THK shareholders immediately prior to the transaction;
(2) the cumulative acquisition, either directly or indirectly through one
transaction or a series of related transactions, by any Person of fifty percent
(50%) or more of the then issued and outstanding common stock of THK; or (3) a
sale of all or substantially all of the assets of THK to a party that is not
controlled by THK.

3.                                       Amendment to Section 6.6.  Section 6.6,
Post Closing Bonus Pool, is hereby amended and superseded by the following:

6.6                                 Post Closing Bonus Pool.  In the event the
Shareholders are entitled to any Earnout Payments pursuant to Article VIII, THK
shall cause additional capital to be contributed to THK LLC to create a bonus
pool (the “Bonus Pool”).  The Bonus Pool shall be used to pay bonuses to the
pre-merger employees of iLead identified in Schedule 6.6 (the “Pre-Merger
Employees”).  The amount of additional capital to be contributed by THK to the
Bonus Pool shall be an amount equal to five percent (5%) of the Earnout Payment
(the “Bonus Pool Amount”), before taking into account deduction of the Bonus
Pool Amount, it being understood and agreed that the amount of the Earnout
Payment to be paid to the Shareholders through the issuance of THK Common Stock
shall be decreased by an amount equal to the Bonus Pool Amount.  Distribution of
the Bonus Pool among the Pre-Merger Employees shall be determined by Whittingham
if and when the Bonus Pool Payments are made.  The obligations of THK under this
Section shall survive the Closing.

4.                                       Amendment to Article VIII.  Article
VIII, Post-Closing Payments to Shareholders, is hereby amended and superseded by
the following:

8.1                                 Earnout.  After the Closing Date, each
Shareholder shall be eligible to receive, on a pro rata basis determined by
their percentage of the total number of outstanding shares of iLead Common Stock
shown on Schedule 4.7, a contingent consideration payment in the form of THK
Common Stock (the “Earnout Payment”) if Consolidated EBITDA exceeds certain
thresholds for the first three consecutive twelve month periods occurring after
June 30, 2006 with the first twelve month period commencing on July 1, 2006
(each such twelve month period being a “Measurement Period” and together, the
“Measurement Periods”).  Such Earnout Payment, if any, shall be made by THK to
the Shareholders in an amount based upon the Consolidated EBITDA target reached
as set forth below, less five percent (5%) of which shall be the Bonus Pool
Amount to be contributed in cash as set forth in Section 6.6.  The Earnout
Payment shall be payable as follows:

(a)                                  First Measurement Period.  With respect to
the first Measurement Period, which commences on July 1, 2006, the following
Consolidated EBITDA thresholds and Earnout Payments are applicable:

(1)                                  If the Consolidated EBITDA is at least
$12,570,000, but less than $14,070,000, then THK shall issue shares of THK
Common Stock to the Shareholders having a value for purposes of this Section
8.1(a)(1) equal to $1,954,556 (less the Bonus Pool Amount). 

2


--------------------------------------------------------------------------------




The number of shares to be issued will be equal to the quotient obtained by
dividing $1,954,556 (less the Bonus Pool Amount) by the preset value per share
of $2.00.

(2)                                  If the Consolidated EBITDA is at least
$14,070,000, but less than $17,070,000, then THK shall issue shares of THK
Common Stock to the Shareholders having a value for purposes of this Section
8.1(a)(2) equal to $1,747,625 (less the Bonus Pool Amount).  The number of
shares to be issued will be equal to the quotient obtained by dividing
$1,747,625 (less the Bonus Pool Amount) by the preset value per share of $2.00.

(3)                                  If the Consolidated EBITDA is equal to or
exceeds $17,070,000, then THK shall issue shares of THK Common Stock to the
Shareholders having a value for purposes of this Section 8.1(a)(3) equal to
$3,304.754 (less the Bonus Pool Amount).  The number of shares to be issued will
be equal to the quotient obtained by dividing $3,304,754 (less the Bonus Pool
Amount) by the preset value per share of $2.00.

For purposes of this Section 8.1(a), the value per share of THK’s Common Stock
shall remain at $2.00 per share even though such shares may then be trading at a
higher or lower price.

(b)                                 Second Measurement Period.  With respect to
the second Measurement Period, which commences on July 1, 2007, the following
Consolidated EBITDA thresholds and Earnout Payments are applicable:

(1)                                  If the Consolidated EBITDA is at least
$13,900,000, but less than $17,400,000, then THK shall issue shares of THK
Common Stock to the Shareholders having a value for purposes of this Section
8.1(b)(1) equal to $2,161,363 (less the Bonus Pool Amount).  The number of
shares to be issued will be equal to the quotient obtained by dividing
$2,161,363 (less the Bonus Pool Amount) by the preset value per share of $2.00.

(2)                                  If the Consolidated EBITDA is at least
$17,400,000, but less than $22,100,000, then THK shall issue shares of THK
Common Stock to the Shareholders having a value for purposes of this Section
8.1(b)(2) equal to $2,161,242 (less the Bonus Pool Amount).  The number of
shares to be issued will be equal to the quotient obtained by dividing
$2,161,242 (less the Bonus Pool Amount) by the preset value per share of $2.00.

(3)                                  If the Consolidated EBITDA is equal to or
exceeds $22,100,000, then THK shall issue shares of THK Common Stock to the
Shareholders having a value for purposes of this Section 8.1(b)(3) equal to
$4,278,563 (less the Bonus Pool Amount).  The number of shares to be issued will
be equal to the quotient obtained by dividing $4,278,563 (less the Bonus Pool
Amount) by the preset value per share of $2.00.

For purposes of this Section 8.1(b), the value per share of THK’s common stock
shall remain at $2.00 per share even though such shares may then be trading at a
higher or lower price.

3


--------------------------------------------------------------------------------




(c)                                  Third Measurement Period.  With respect to
the third Measurement Period, which commences on July 1, 2008, the following
Consolidated EBITDA thresholds and Earnout Payments are applicable:

(1)                                  If the Consolidated EBITDA is at least
$15,200,000, but less than $20,700,000, then THK shall issue shares of THK
Common Stock to the Shareholders having a value for purposes of this Section
8.1(c)(1) equal to $2,363,505 (less the Bonus Pool Amount).  The number of
shares to be issued will be equal to the quotient obtained by dividing
$2,363,505 (less the Bonus Pool Amount) by the preset value per share of $2.00.

(2)                                  If the Consolidated EBITDA is at least
$20,700,000, but less than $27,800,000, then THK shall issue shares of THK
Common Stock to the Shareholders having a value for purposes of this Section
8.1(c)(2) equal to $2,571,133 (less the Bonus Pool Amount).  The number of
shares to be issued will be equal to the quotient obtained by dividing
$2,571,133 (less the Bonus Pool Amount) by the preset value per share of $2.00.

(3)                                  If the Consolidated EBITDA is equal to or
exceeds $27,800,000, then THK shall issue shares of THK Common Stock to the
Shareholders having a value for purposes of this Section 8.1(c)(3) equal to
$5,382,083 (less the Bonus Pool Amount).  The number of shares to be issued will
be equal to the quotient obtained by dividing $5,382,083 (less the Bonus Pool
Amount) by the preset value per share of $2.00.

For purposes of this Section 8.1(c), the value per share of THK’s common stock
shall remain at $2.00 per share even though such shares may then be trading at a
higher or lower price.

8.2                                 Change of Subsidiaries.  If there is a
proposed change to THK’s subsidiaries after the execution date of this First
Amendment, such as a proposed acquisition or disposition of a subsidiary by THK,
and such change is expected to increase or decrease the projected amount of the
Consolidated EBITDA for the then current Measurement Period by more than twenty
percent (20%) of the mid-threshold amount of Consolidated EBITDA for such
Measurement Period, the Parties hereby agree to amend the Agreement to adjust
the Earnout Payment provisions in a manner that will mitigate the effect of such
expected change in Consolidated EBITDA on the amount of the Earnout Payment. 
For this purpose, the mid-threshold amount of Consolidated EBITDA for the three
Measurement Periods are as follows: First Measurement Period = $14,070,000;
Second Measurement Period = $17,400,000; and Third Measurement Period =
$20,700,000.

8.3                                 Payment. Any Earnout Payment payable to the
Shareholders under Section 8.1 hereof shall be paid no later than fifteen days
after THK files with the Securities and Exchange Commission, its quarterly
report on Form 10-Q or 10-QSB for the quarter in which the applicable
Measurement Period ended.

8.4                                 No Fractional Shares.  Any fractional shares
resulting from any of the calculations required by Section 8.1 above shall be
rounded up to the nearest whole number.

4


--------------------------------------------------------------------------------




8.5                                 Notwithstanding any provision to the
contrary in this Agreement, THK, in its sole discretion, shall be permitted to
pay to the Shareholders any portion of the Earnout Payment that is required to
be paid hereunder in cash in lieu of shares of THK Common Stock to the extent
that such portion of the Merger Consideration would cause the total Merger
Consideration to be paid by THK in THK Common Stock pursuant to this Agreement
to exceed 20% of the shares of THK Common Stock issued and outstanding
immediately prior to the Effective Time.  THK covenants and agrees that it will
seek approval from its shareholders for the issuance of the Earnout Payment in
THK Common Stock at the next annual or special meeting of its shareholders held
after the execution of this First Amendment.  The rights set forth in the first
sentence of this Section 8.5 shall terminate if such shareholder approval is
obtained.   However, if any portion of the Earnout Payment is required to be
paid hereunder in cash, the amount of such cash payment shall be calculated by
multiplying the number of shares of THK Common Stock in the Merger Consideration
that would cause the total Merger Consideration to be paid by THK in THK Common
Stock to exceed 20% of the shares of THK Common Stock issued and outstanding
immediately prior to the Effective Time by the average volume-weighted average
price (“VWAP”) for the thirty (30) day period occurring immediately prior to the
payment date for such cash payment.

8.6                                 If following the Closing but prior to the
end of the third Measurement Period, there is a Change of Control of THK, then
simultaneously with the closing of the transaction, THK shall pay to the
Shareholders (a) the Earnout Payment described in Section 8.1 above for the then
current Measurement Period based on the Consolidated EBITDA that would be
attained at the end of such Measurement Period if the Consolidated EBITDA as of
the closing of the transaction was annualized to the end of such Measurement
Period, and (b) the Earnout Payment described in Section 8.1 above for all
Measurement Periods, if any, that begin after the closing of the transaction
based on the highest threshold of Consolidated EBITDA being attained for such
Measurement Periods.

8.7                                 No Shareholder shall have the right to
demand payment of the Earnout Payment other than in accordance with this Article
VIII.  In addition, no Shareholder shall be entitled to pledge, borrow or
otherwise obtain the benefits of the Earnout Payment until payment of the
Earnout Payment is required to be paid by THK pursuant to Section 8.3 hereof.

5.                                       Construction.  In the event of any
conflict by and between the Agreement and this First Amendment, the terms of
this First Amendment shall control.  Except as amended by this First Amendment,
the terms of the Agreement are hereby ratified and affirmed in all respects.

6.                                       Authority. Each individual executing
this First Amendment on behalf of an entity represents and warrants that (a) he
or she is duly authorized to execute and deliver this First Amendment on behalf
of the entity; (b) the entity has all requisite power and authority to execute,
deliver and perform under this First Amendment; (c) the execution, delivery and
performance by the entity has been duly authorized by all necessary action,
corporate or otherwise, on the part of the entity; (d) the entity has obtained
all consents, permits, approvals and authorizations required by applicable
governmental authorities in connection with the performance of its obligations
under this First Amendment; and (e) this First Amendment is binding upon the
entity.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have each executed and delivered this
First Amendment as of the day and year first above written.

THINK PARTNERSHIP, INC., f/k/a

 

CGI HOLDING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THK, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BRADY WHITTINGHAM

 

 

 

 

 

 

 

 

DAVID NELSON

 

 

 

 

 

 

 

 

ROBERT SEOLAS

 

6


--------------------------------------------------------------------------------